Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23180 Filed 01/15/21 Page 1 of 25




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

  UNITED STATES OF AMERICA,

                       Plaintiff,                 CASE NUMBER 15-cr-20652

  -v-                                             HON. GEORGE CARAM STEEH

  D-12 JEFFERY ADAMS,

                       Defendant.
                                          /


                          United States’ Response Opposing
                  the Defendant’s Motion for Compassionate Release
                          or Request for Home Confinement

        Jeffery Adams, A.K.A. “Product” or “Brick”, is a thirty-one year old, long-

  standing member of the Seven Mile Bloods [SMB] as far back as 2007. Since then,

  Adams possessed and distributed narcotics in both Detroit, in the “Red Zone,” and

  in West Virginia, often with other SMB members. Adams also used social media to

  promote SMB’s violence and stoke the gang war between SMB and its rival gangs

  on the east side of Detroit. Beginning in 2012, Adams used his Facebook account

  to promote his narcotics sales and extol the violence SMB members committed

  against rival gang members. Moreover, as the primary author for the Instagram

  account “OOO_big_blood,” between March 24 and May 19, 2015—a time when

  SMB member co-defendants committed at least three shootings, including a


                                              1
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23181 Filed 01/15/21 Page 2 of 25




  murder—Adams actively promoted the escalating violence: he identified the rival

  gang member targets and locations; he “kept score”; and, he bragged and cheered

  when SMB drew blood. He pleaded guilty to Racketeering Conspiracy and was

  sentenced to 120 months incarceration in the Bureau of Prisons [BOP].

     Adams began serving his current sentence on March 4, 2019. Gov’t Sealed Ex.

  A, BOP Public Information, 4. He now moves for compassionate release under 18

  U.S.C. § 3582(c)(1)(A). His motion should be denied.

     Adams has met his mandatory exhaustion requirement. United States v. Alam,

  960 F.3d 831 (6th Cir. 2020). However, Adams does not satisfy the substantive

  requirements for compassionate release. “[T]he mere existence of Covid-19 in

  society and the possibility that it may spread to a particular prison alone cannot

  independently justify compassionate release.” United States v. Raia, 954 F.3d 594,

  597 (3d Cir. 2020). Even assuming a defendant facing a heightened risk from

  Covid-19 could demonstrate “extraordinary and compelling reasons” for release,

  Adams does not have a chronic condition that places him at increased risk for

  severe complications from Covid-19. His reasons for release are therefore not

  “extraordinary and compelling.” Further, the § 3553(a) factors do not support

  release because Adams has a long history with a violent narco-street gang from the

  east side of Detroit. Adams himself has sold drugs both in Detroit and West

  Virginia as part of the opioid pipeline. In BOP custody, Adams has had five

                                            2
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23182 Filed 01/15/21 Page 3 of 25




  disciplinary sanctions in four incidents from 2017 to present. Gov’t Sealed Ex. B,

  BOP Inmate Discipline Data, 2. Pursuant to the First Step Act, BOP assesses

  Adams as a medium recidivism risk. Gov’t Sealed Ex. C, Pattern Score First Step

  Act, 2.

     The Bureau of Prisons has also taken significant steps to protect all inmates,

  including Adams, from Covid-19. Since January 2020, the Bureau of Prisons has

  implemented “a phased approach nationwide,” implementing an increasingly strict

  protocol to minimize the virus’s spread in its facilities. Wilson v. Williams, 961

  F.3d 829, 833–34 (6th Cir. 2020). The Bureau of Prisons has also received 16,750

  doses of the Covid-19 vaccine as of January 15, 2021 and is distributing the

  vaccine to its staff and inmates as quickly as it is received by each institution. CDC

  Covid-19 Vaccine Tracker. The Bureau of Prisons also continues to assess its

  entire population to determine which inmates face the most risk from Covid-19,

  pose the least danger to public safety, and can safely be granted home confinement.

  As of January 15, 2021, this process has already resulted in the BOP releasing at

  least 139 inmates who were sentenced in the Eastern District of Michigan.

  Especially given the Bureau of Prisons’ efforts—and “the legitimate concerns

  about public safety” from releasing inmates who might “return to their criminal

  activities,” Wilson, 961 F.3d at 845—the Court should deny Adams’ motion for

  compassionate release.

                                            3
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23183 Filed 01/15/21 Page 4 of 25




                                     Background

     SMB is a violent narco-street gang from the east side of Detroit from the “Red

  zone,” that has been in existence since 2003. As early as 2007, Jeffery Adams,

  AKA “Product” or “Brick,” was an active member. In the Sixth Superseding

  Indictment Adams was specifically identified as being involved in at least eight

  overt acts. In 2007 and 2008, Adams was arrested in the Red zone with drugs and

  money, and with two other SMB members with drugs, money and a handgun in

  2008. For the 2007 incident, Adams pleaded guilty to Attempted Delivery of

  Cocaine. In 2009, officers in Charleston, West Virginia detained Adams outside of

  a hotel room. He was found in possession of baggies of crack cocaine and cash.

  Adams stipulated to distributing at least 150 grams of cocaine base, 338 fluid

  ounces of Promethazine and Codeine, and 5,000 pills of oxycodone (80mg). From

  2012 through 2015, Adams on social media, through Facebook and the

  “000_big_blood” Instagram page, advertised the sale of various drugs and

  promoted the ongoing gang war between SMB and other Detroit gangs. He posted

  photographs of himself and fellow SMB members possessing drugs and firearms

  and threatening violence to rival gang members. Adams also identified and

  threatened “snitches.” Presentence Investigation Report [PSR], February 13, 2019,

  8-10.




                                           4
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23184 Filed 01/15/21 Page 5 of 25




     Adams began serving his prison sentence on March 4, 2019, and is currently

  incarcerated at Allenwood Medium FCI. He is 31 years old, and his projected

  release date is May 30, 2024. His only underlying medical conditions are a history

  of childhood asthma and dermatological cysts. Nevertheless, Adams has moved for

  compassionate release, citing his medical conditions, specifically chronic asthma,

  and the Covid-19 pandemic. On September 24, 2020, Adams requested

  compassionate release through BOP for a medical condition, based on his chronic

  asthma. Gov’t Sealed Ex. D, Inmate Request for Compassionate Release, 2.

  Warden Bradley Trate denied Adams’ request on October 4, 2020, finding that

  Adams’ medical conditions do not meet the criteria for a debilitated medical

  condition. Gov’t Sealed Ex. E, Compassionate Release / Reduction in Sentence

  Denial, 2. In fact, Adams’ medical records do not support a finding of moderate or

  severe asthma, only that he had asthma as a child. Aside from his non-life

  threatening dermatological issues, Adams “is healthy and has no serious or chronic

  illnesses.” PSR, 15.




                                           5
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23185 Filed 01/15/21 Page 6 of 25




                                        Argument

  I.      The Bureau of Prisons has responded to Covid-19 by protecting
          inmates, instituting the administration of the vaccine at its facilities, and
          increasing home confinement.

          A.      The Bureau of Prisons’ precautions have mitigated the risk from
                  Covid-19 within its facilities.

       The Bureau of Prisons has reacted quickly to confront Covid-19’s spread within

  its facilities. Wilson v. Williams, 961 F.3d 829, 833–34 (6th Cir. 2020). For over

  almost a decade, the Bureau of Prisons has maintained a detailed protocol for

  responding to a pandemic. Consistent with that protocol, the Bureau of Prisons

  began planning for Covid-19 in January 2020. Wilson, 961 F.3d at 833–34.

       At the outset of the pandemic, the Bureau of Prisons started modifying its

  operations to implement its Covid-19 Action Plan and minimize the risk of Covid-

  19 transmission into and inside its facilities. Id.; see BOP Covid-19 Modified

  Operations Website. Since then, as the worldwide crisis has evolved, the Bureau of

  Prisons has repeatedly revised its plan. Wilson, 961 F.3d at 834. To stop the spread

  of the disease, the Bureau of Prisons has restricted inmate movement within and

  between facilities. Id. When new inmates arrive, asymptomatic inmates are placed

  in quarantine for a minimum of 14 days. Id. Symptomatic inmates are provided

  with medical evaluation and treatment and are isolated from other inmates until

  testing negative for Covid-19 or being cleared by medical staff under the CDC’s

  criteria. Id.

                                             6
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23186 Filed 01/15/21 Page 7 of 25




     Within its facilities, the Bureau of Prisons has “modified operations to

  maximize physical distancing, including staggering meal and recreation times,

  instating grab-and-go meals, and establishing quarantine and isolation procedures.”

  Id. Staff and inmates are issued face masks to wear in public areas. See BOP

  FAQs: Correcting Myths and Misinformation. When visitation is permitted at an

  institution, the visits are non-contact, require masks, and social distancing between

  inmates and visitors is enforced, either via the use of plexiglass (or similar

  barriers), or physical distancing (i.e., six feet apart). Visitors are screened for

  Covid-19 symptoms and their temperature is checked. Visitors who are sick or

  symptomatic are not allowed to visit, and inmates in quarantine or isolation cannot

  participate in social visiting. See BOP Modified Operations. But to ensure that

  relationships and communication are maintained throughout this disruption, the

  Bureau of Prisons has increased inmates’ telephone allowance to 500 minutes per

  month, and legal visits are accommodated upon request. See BOP Modified

  Operations.

     Like all other institutions, penal and otherwise, the Bureau of Prisons has not

  been able to eliminate the risks from Covid-19 completely, despite its best efforts.

  But the Bureau of Prisons’ measures will help federal inmates remain protected

  from Covid-19 and ensure that they receive any required medical care during these

  difficult times.

                                              7
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23187 Filed 01/15/21 Page 8 of 25




        B.      The Bureau of Prisons is increasing the number of inmates who
                are granted home confinement.

     The Bureau of Prisons has also responded to Covid-19 by increasing the

  placement of federal prisoners in home confinement. Recent legislation now

  temporarily permits the Bureau of Prisons to “lengthen the maximum amount of

  time for which [it] is authorized to place a prisoner in home confinement” during

  the Covid-19 pandemic. Coronavirus Aid, Relief, and Economic Security Act

  (CARES Act) § 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27,

  2020). The Attorney General has also issued two directives, ordering the Bureau of

  Prisons to use the “various statutory authorities to grant home confinement for

  inmates seeking transfer in connection with the ongoing Covid-19 pandemic.” (03-

  26-2020 Directive to BOP, at 1; accord 04-03-2020 Directive to BOP, at 1). The

  directives require the Bureau of Prisons to identify the inmates most at risk from

  Covid-19 and “to consider the totality of circumstances for each individual inmate”

  in deciding whether home confinement is appropriate. (03-26-2020 Directive to

  BOP, at 1).

     The Bureau of Prisons’ efforts on this point are not hypothetical. Currently, the

  Bureau of Prisons has 7,880 inmates on home confinement, and the total number of

  inmates placed in home confinement from March 26, 2020 to the present

  (including inmates who have completed service of their sentence) is 20,288. BOP

  Coronavirus FAQs. As the Sixth Circuit stressed, these efforts show that “[t]he
                                           8
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23188 Filed 01/15/21 Page 9 of 25




  system is working as it should”: “A policy problem appeared, and policy solutions

  emerged.” United States v. Alam, 960 F.3d 831, 836 (6th Cir. 2020).

     This policy solution is also tailored to the realities of the Covid-19 pandemic.

  As the Attorney General’s directives have explained, the Bureau of Prisons is

  basing its home-confinement decisions on several factors:

        1) Each inmate’s age and vulnerability to Covid-19;

        2) Whether home confinement would increase or decrease the
        inmate’s risk of contracting Covid-19; and

        3) Whether the inmate’s release into home confinement would risk
        public safety.

  (03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP). These criteria

  account for justifiable concerns about whether inmates “might have no safe place

  to go upon release and [might] return to their criminal activities,” as well as

  “legitimate concerns about public safety.” Wilson, 961 F.3d at 845.

     The Bureau of Prisons, after all, cannot open its facilities’ gates

  indiscriminately and unleash tens of thousands of convicted criminals, en masse.

  See id. It must focus on the inmates who have the highest risk factors for Covid-19

  and are least likely to engage in new criminal activity. This is true not just to

  protect the public generally, but to avoid the risk that a released defendant will

  bring Covid-19 back into the jail or prison system if he violates his terms of release




                                             9
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23189 Filed 01/15/21 Page 10 of 25




   or is caught committing a new crime. See 18 U.S.C. § 3624(g)(5); 34 U.S.C.

   § 60541(g)(2).

      The Bureau of Prisons must also balance another important consideration: how

   likely is an inmate to abide by the CDC’s social-distancing protocols or other

   Covid-19-based restrictions on release? Many inmates—particularly those who

   have been convicted of serious offenses or have a lengthy criminal record—been

   already proven unwilling to abide by society’s most basic norms. It is thus

   important to evaluate “how . . . released inmates would look after themselves,”

   Wilson, 961 F.3d at 845, including whether a particular inmate would adhere to

   release conditions and social-distancing protocols during the pandemic. If a

   prisoner would be unlikely to take release conditions or Covid-19 precautions

   seriously, for instance, he would also be far more likely than the general public to

   contract and spread Covid-19 if released.

      Finally, the Bureau of Prisons’ home-confinement initiative allows it to marshal

   and prioritize its limited resources for the inmates and circumstances that are most

   urgent. For any inmate who is a candidate for home confinement, the Bureau of

   Prisons must first ensure that his proposed home-confinement location is suitable

   for release, does not place him at an even greater risk of contracting Covid-19, and

   does not place members of the public at risk from him. It must assess components

   of the release plan, including whether the inmate will have access to health care

                                            10
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23190 Filed 01/15/21 Page 11 of 25




   and other resources. It must consider myriad other factors, including the limited

   availability of transportation right now and the probation department’s reduced

   ability to supervise inmates who have been released. All of those decisions require

   channeling resources to the inmates who are the best candidates for release.

      Those types of system-wide resource-allocation decisions are difficult even in

   normal circumstances. That is why Congress tasked the Bureau of Prisons to make

   them and has not subjected the decisions to judicial review. 18 U.S.C. § 3621(b)

   (“Notwithstanding any other provision of law, a designation of a place of

   imprisonment under this subsection is not reviewable by any court.”); United

   States v. Patino, 452 F.Supp.3d 705, 712 (E.D. Mich. 2020) (“[A]s a general rule,

   the Court lacks authority to direct the operations of the Bureau of Prisons.”). It is

   especially true now, given the Bureau of Prisons’ substantial and ongoing efforts to

   address the Covid-19 pandemic.

         C.     The Bureau of Prisons is receiving the Covid-19 vaccine and is in
                the process of administrating the vaccine in its facilities.

      As of January 15, 2021, the Bureau of Prisons has acquired 16,750 doses of the

   Covid-19 vaccine and is distributing it to staff and inmates. CDC Covid-19

   Vaccine Tracker. The Bureau of Prisons has already initiated the first dose of the

   vaccine in 16,685 of staff members and inmates. While the precise timing of each

   inmate’s vaccination will depend on many factors, the Bureau of Prisons is

   working swiftly to vaccinate inmates who consent to receive the vaccine.
                                             11
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23191 Filed 01/15/21 Page 12 of 25




            D.    The Court should decline Adams’ request for a recommendation
                  that he be granted home confinement.
         The Court should also deny Adams’s request for a judicial recommendation to

   the Bureau of Prisons that he finish his sentence under home confinement. As an

   initial matter, this Court has no jurisdiction to order home confinement or to

   review the BOP’s decisions on which inmates are, or are not, granted home

   confinement. See Miller v. United States, No. 16-cr-20222, 2020 WL 1814084, at

   *2 (E.D. Mich. Apr. 9, 2020) (“this Court and others have recognized that the

   authority to place a prisoner in home confinement is given to the BOP”) (collecting

   cases). But even assuming the Court has the authority to make such a

   recommendation, Adams is not a strong candidate for it. Adams’ adult history is

   one of multi-state narcotics sales and being involved in the “gang life.” He has

   never been gainfully employed. PSR, 15. While in custody, he has had five

   disciplinary sanctions and is considered at a medium recidivism level.

   II.      The Court should deny Adams’ motion for compassionate release.

         Adams’ motion for a reduced sentence should be denied. A district court has

   “no inherent authority . . . to modify an otherwise valid sentence.” United States v.

   Washington, 584 F.3d 693, 700 (6th Cir. 2009). Rather, a district court’s authority

   to modify a defendant’s sentence is “narrowly circumscribed.” United States v.

   Houston, 529 F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory

   exception, a district court “may not modify a term of imprisonment once it has

                                             12
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23192 Filed 01/15/21 Page 13 of 25




   been imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are narrow.

   United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001). Compassionate release

   under 18 U.S.C. § 3582(c)(1)(A) is equally narrow.

      First, compassionate release requires exhaustion. If a defendant moves for

   compassionate release, the district court may not act on the motion unless the

   defendant files it “after” either completing the administrative process within the

   Bureau of Prisons or waiting 30 days from when the warden at his facility received

   his request. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 832

   (6th Cir. 2020). And as the Sixth Circuit has held, this statutory exhaustion

   requirement is mandatory. Alam, 960 F.3d at 832–36.

      Second, even if a defendant exhausts, he must show “extraordinary and

   compelling reasons” for release. 18 U.S.C. § 3582(c)(1)(A). The defendant’s

   “generalized fears of contracting Covid-19, without more,” do not satisfy this

   requirement. United States v. Jackson, 2020 U.S. App. LEXIS 32269, at *6 (6th

   Cir. Oct. 13, 2020); accord United States v. Bothra, No. 20-1364, 2020 WL

   2611545, at *2 (6th Cir. May 21, 2020).

      Third, even if a defendant is eligible for compassionate release, a district court

   may not grant the motion unless the factors in 18 U.S.C. § 3553(a) support release.

   18 U.S.C. § 3582(c)(1)(A); United States v. Ruffin, 978 F.3d 1000, 1008–09 (6th

   Cir. 2020). As at sentencing, those factors require the district court to consider the

                                             13
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23193 Filed 01/15/21 Page 14 of 25




   defendant’s history and characteristics, the seriousness of the offense, the need to

   promote respect for the law and provide just punishment for the offense, general

   and specific deterrence, and the protection of the public. 18 U.S.C. § 3553(a).

         A.     Adams has not shown “extraordinary and compelling reasons”
                for compassionate release.

      Even though Adams has exhausted his administrative remedies, compassionate

   release would be improper.

      Resolving the merits of a compassionate-release motion involves a “three-step

   inquiry”: a district court must (1) “find that extraordinary and compelling reasons

   warrant a sentence reduction,” (2) “ensure that such a reduction is consistent with

   applicable policy statements issued by the Sentencing Commission,” and (3)

   “consider all relevant sentencing factors listed in 18 U.S.C. § 3553(a).” United

   States v. Elias, ___ F.3d ___, No. 20-3654, 2021 WL 50169, at *2 (6th Cir. Jan. 6,

   2021); 18 U.S.C. § 3582(c)(1)(A). In Elias, 2021 WL 50169, at *2, the Sixth

   Circuit held that USSG § 1B1.13 is not an “applicable” policy statement for

   defendant-initiated motions for compassionate release. The government disagrees

   with that holding and preserves for further review its argument that § 1B1.13

   remains binding. But, given the Sixth Circuit’s holding in Elias, controlling circuit

   precedent now forecloses that argument before this Court.

      Even so, Adams has not satisfied the statutory requirement of showing that

   “extraordinary and compelling reasons” warrant a sentence reduction. That
                                            14
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23194 Filed 01/15/21 Page 15 of 25




   statutory requirement means that a defendant’s reasons for release must satisfy two

   strict criteria. 18 U.S.C. § 3582(c)(1)(A)(i). The defendant’s reasons must be

   “extraordinary”—meaning exceptional or uncommon. United States v. Shah, No.

   16-20457, 2020 WL 1934930, at *2 (E.D. Mich. Apr. 22, 2020); United States v.

   Sapp, No. 14-CR-20520, 2020 WL 515935, at *3 (E.D. Mich. Jan. 31, 2020). The

   reasons must also be “compelling”—meaning “so great that irreparable harm or

   injustice would result if the relief is not granted.” Sapp, 2020 WL 515935, at *3. A

   defendant must establish both criteria to satisfy the statute’s eligibility threshold.

   Adams has satisfied neither.

      First, Adams’ reasons for release are not “extraordinary.” Everyone in our

   society faces a risk from Covid-19 right now. Over 387,000 Americans have now

   died from this terrible disease. So as the Sixth Circuit has stressed, “generalized

   fears of contracting Covid-19, without more,” do not justify compassionate release.

   United States v. Jackson, 2020 U.S. App. LEXIS 32269, at *6 (6th Cir. Oct. 13,

   2020); accord United States v. Bothra, No. 20-1364, 2020 WL 2611545, at *2 (6th

   Cir. May 21, 2020); United States v. Ramadan, No. 20-1450, 2020 WL 5758015,

   at *2 (6th Cir. Sept. 22, 2020). The Bureau of Prisons has also worked diligently to

   implement precautionary measures reducing the risk from Covid-19 to Adams and

   other inmates. See Wilson v. Williams, 961 F.3d 829, 833–34 (6th Cir. 2020). Thus,

   “the mere existence of Covid-19 in society and the possibility that it may spread to

                                              15
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23195 Filed 01/15/21 Page 16 of 25




   a particular prison alone cannot independently justify compassionate release,

   especially considering BOP’s statutory role, and its extensive and professional

   efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597; cf. Wilson, 961 F.3d at

   845.

      The CDC has identified certain medical conditions that place individuals at

   increased risk for severe illness from Covid-19. The CDC delineates the conditions

   into two groups: conditions where individuals who have them “are at increased

   risk,” and conditions that only “might be at an increased risk.” CDC.gov (last

   accessed January 15, 2021). Moderate-to-severe Asthma is in the latter, “might,”

   category. Moderate persistent asthma can be described as “symptoms three to six

   times a week. Nighttime symptoms three to four times a month. Asthma attacks

   might affect activities.” Webmd.com (last accessed January 15, 2021).

      Adams’ claim of chronic asthma does not equate to moderate or severe asthma.

   His 2019 PSR noted that he had childhood asthma but no current chronic health

   problems. PSR, 15. Similarly, his BOP medical records in 2019 and 2020 do not

   support any diagnosis of moderate to severe asthma. Throughout 2019 and 2020 he

   has not been prescribed any medication for asthma. Gov’t Sealed Ex. F, 2019 BOP

   Medical Records, 47-48; Gov’t Sealed Ex. G, 2020 BOP Medical Records, 38.

   Similarly, the BOP records also do not include asthma as a current or resolved

   health problem. Gov’t Sealed Ex. G, 34-35.

                                             16
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23196 Filed 01/15/21 Page 17 of 25




      Except for his childhood history of asthma, there was no concern of asthma at

   all until June 1, 2020, when Adams first complained of breathing problems and

   claimed that he came to McKean FCI with two inhalers and had received them

   several times in the past. The medical provider did an “extensive review of

   [Adams’] records” and found that the review “does not support [Adams’]

   statements.” The medical provider noted that Adams did not appear distressed and

   that his pulmonary system was within normal limits. Id., 16. Adams then sought an

   evaluation for asthma on July 31, 2020. Adams stated that he had asthma since

   birth and was hospitalized on a breathing machine as a child. Adams admitted the

   asthma “slowed up” when he got older. The medical provider examined Adams

   and found his lungs clear to auscultation with no rhonchi or wheezing. The

   provider explained to Adams that “he does not have any signs or symptoms of

   Asthma.” Id., 11-12. Adams’ Covid-19 screens on October 8, 2020 and November

   30, 2020 included no shortness of breath. Id., 5, 10. Thus, Adams’ medical records

   do not support a finding that he has moderate to severe asthma. United States v.

   Smith, No. 16-20293, 2020 WL 4791226, at *4 (E.Dist Mich. August 18, 2020)

   (clear pulmonary exam and discontinued asthma medication indicated mild asthma

   at most).

      Therefore, because Adams does not have a chronic condition that the CDC has

   confirmed will cause him to face an increased risk of severe illness from Covid-19,

                                           17
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23197 Filed 01/15/21 Page 18 of 25




   his reasons for release are not “extraordinary” and instead present only a

   “generalized fear[] of contracting Covid-19.” Jackson, 2020 U.S. App. LEXIS

   32269, at *6. The Sixth Circuit has upheld a district court’s reliance on the CDC’s

   guidance during the Covid-19 pandemic. Elias, 2021 WL 50169, at *4. And the

   CDC maintains a running list of conditions that are known to place someone at a

   higher risk of severe illness from Covid-19. See CDC Risk Factors (as updated)

   (identifying the confirmed medical conditions that increase someone’s risk from

   Covid-19). Adams’s records establish that he does not have one of those

   conditions. Because Adams is only thirty-one years old, he also does not face the

   same risk from the disease that the elderly do. The combination of his medical

   conditions and age, even when considered alongside the Covid-19 pandemic, thus

   does not rise to the level of an “extraordinary” circumstance. See also United

   States v. Bowman, No. 11-20188, 2020 WL 5891638, at *2 (E.Dist.Mich. October

   5, 2020) (medically treated asthma and hypertension does not satisfy extraordinary

   and compelling reasons).

      Second, Adams’s reasons for release are not “compelling.” In the pretrial-

   release context, the Sixth Circuit has already addressed what qualifies as a

   “compelling” reason for release based on Covid-19. United States v. McGowan,

   No. 20-1617, 2020 WL 3867515, at *2 (6th Cir. July 8, 2020); Bothra, 2020 WL

   2611545, at *2. That analysis considers (1) the “original grounds” for the

                                            18
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23198 Filed 01/15/21 Page 19 of 25




   defendant’s incarceration; (2) the “specificity” of his “stated Covid-19 concerns”;

   (3) the extent to which the proposed release plan would “mitigate or exacerbate”

   his risk from Covid-19; and (4) the risk from Covid-19 that his release would pose

   to others. McGowan, 2020 WL 3867515, at *2. In Bothra, for instance, the

   defendant was in his 70s and “had health issues rendering him more vulnerable to

   contracting [Covid-19].” 2020 WL 2611545, at *2. But he was a flight risk, had

   orchestrated a large and complex fraud scheme, and was detained at a facility that

   had very few cases of Covid-19. Id. The Sixth Circuit thus held that his

   circumstances did not present a “compelling” reason for release. Id.

      Adams’ circumstances are even less compelling. The “original grounds” for

   Adams’ incarceration here were long-term multi-state narcotics distribution and

   promoting the escalation of violence in an east side Detroit gang war. McGowan,

   2020 WL 3867515, at *2. His conviction for that racketeering offense showed that

   Adams required a sentence of 120 months in prison. And unlike the pretrial

   defendant in Bothra, Adams was convicted of his offense here—not just accused of

   it. So the justice system’s “essential” interest in finality weighs far stronger against

   Adams’s release than it did the defendant’s release in Bothra. Teague v. Lane, 489

   U.S. 288, 309 (1989).




                                             19
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23199 Filed 01/15/21 Page 20 of 25




         B.     The factors in 18 U.S.C. § 3553(a) strongly weigh against
                compassionate release.

      Even when an inmate has shown “extraordinary and compelling reasons,” he is

   still not entitled to compassionate release. Before ordering relief, the Court must

   consider the factors set forth in 18 U.S.C. § 3553(a) and determine that release is

   appropriate. 18 U.S.C. § 3582(c)(1)(A). A defendant’s failure to establish that the

   § 3553(a) factors support relief is an independent basis for denying compassionate

   release. United States v. Ruffin, 978 F.3d 1000, 1008–09 (6th Cir. 2020); accord

   United States v. Austin, 825 F. App’x 324, 325–27 (6th Cir. 2020) (upholding a

   district court’s denial of compassionate release based on the § 3553(a) factors);

   United States v. Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020) (same). So

   even if the Court were to find that Adams established extraordinary and

   compelling reasons for his release, the § 3553(a) factors should still disqualify him.

      For starters, Adams’ long remaining sentence weighs heavily against release.

   This Sixth Circuit has repeatedly upheld the denial of compassionate release under

   § 3553(a) when a defendant has a long remaining sentence, including in a recent

   published decision. Ruffin, 978 F.3d at 1008; accord Kincaid, 802 F. App’x at

   188–89; Austin, 825 F. App’x at 326; see also United States v. Kincaid, 805 F.

   App’x 394, 395–96 (6th Cir. 2020) (“[W]e don’t think [the defendant] raises a

   close question.”). This is because the original sentence already reflects the district

   court’s evaluation of “the need to provide just punishment, the need to reflect the
                                             20
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23200 Filed 01/15/21 Page 21 of 25




   seriousness of the offense, and the need to promote respect for the law” under

   § 3553(a). Kincaid, 802 F. App’x at 188; accord Ruffin, 978 F.3d at 1008. Adams

   has completed 51.5 percent of his full term and is not scheduled for release for

   another three years at the earliest. Gov’t Sealed Ex. A, 4.

      The plain language of the compassionate-release statute makes the point even

   more directly: it requires that the defendant’s reasons for release “warrant such a

   reduction” in his sentence. 18 U.S.C. § 3582(c)(1)(A)(i). That inquiry depends, at

   least in part, on the length of time remaining on the defendant’s sentence, requiring

   him to justify the magnitude of his requested sentence reduction. Id. So a defendant

   with many years left on his sentence, like Adams, must show that his reasons for

   release are so powerful that they “warrant” a “reduction” of that size. Id.

      Adams has not shown any effort, in his adult life, to be a positive contributing

   member of society. He has not been gainfully employed, making money only

   through the sale of narcotics. Adams has used social media to extol his “gang life”

   with pictures of guns and drugs. And, as the primary author of the Instagram hit

   list, Adams identified rival targets and celebrated their violent murders. The

   § 3553(a) factors—the history and characteristics of the defendant, the nature and

   seriousness of the offense, the need to promote respect for the law and provide just

   punishment for the offense, general and specific deterrence, and protection of the




                                             21
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23201 Filed 01/15/21 Page 22 of 25




   public—do not support compassionate release. Adams has already received a fair

   sentence for his crime and should serve the remainder of his sentence.

      In addition, Adams’s record casts significant doubt on whether he would abide

   by the release conditions and social-distancing protocols that could diminish his

   risk of contracting Covid-19 if released from custody. Although the average

   person might have a higher risk of contracting or developing complications from

   Covid-19 in prison than if released, an individual defendant’s risk varies widely. It

   depends on a long list of variables, including the precautions at his prison, the

   number of Covid-19 cases there, the prison’s medical facilities, his access to

   medical care if released, and the threat from Covid-19 at his release location. A

   defendant’s risk of contracting Covid-19 also depends not just on his opportunities

   for social-distancing, but on his willingness to take advantage of those

   opportunities and engage in social-distancing for the pandemic’s duration. While in

   custody, Adams has had disciplinary sanctions for failing to follow safety

   regulations, being absent from his assignment, and refusing to work. The Court

   should doubt Adams’ willingness to abide by safe behavior.

      Releasing only offenders who do not pose a danger to the public or present a

   significant risk of recidivism is especially important given the current strain on

   society’s first responders and the rise in certain types of crime during the Covid-19

   pandemic. Police departments in many cities have been stretched to their limits as

                                             22
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23202 Filed 01/15/21 Page 23 of 25




   officers have either contracted Covid-19 or been placed in quarantine. Some cities,

   including Detroit, have seen substantial spikes in shootings and murders. Child sex

   predators have taken advantage of bored school-aged kids spending more time

   online. Covid-19-based fraud schemes have proliferated. Drug overdoses are

   skyrocketing. There are real risks to public safety right now, and those risks will

   only increase if our community is faced with a sudden influx of convicted

   defendants.

   III.   If the Court were to grant Adams’ motion, it should stay the release
          order pending any appeal by the United States.

      If the Court were inclined to grant Adams’ motion, despite the government’s

   arguments above, the government would request that the Court’s release order

   include two provisions. First, the Court should order that he be subjected to a 14-

   day quarantine before release. Second, the Court should stay its order pending any

   appeal by the government to the Sixth Circuit. More specifically, the government

   would request that if the government files a notice of appeal before the 14-day

   quarantine ends, the Court’s order would automatically be stayed through the

   completion of any appeal proceedings.




                                            23
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23203 Filed 01/15/21 Page 24 of 25




                                   Conclusion

      Adams’ motion should be denied.

                                             Respectfully submitted,

                                             MATTHEW SCHNEIDER
                                             UNITED STATES ATTORNEY


                                             /s/ Rajesh Prasad
                                             Rajesh Prasad
                                             Assistant United States Attorney
                                             211 W. Fort Street, Suite 2001
                                             Detroit, Michigan 48226
                                             Phone: 313-226-0821
                                             E-Mail: Rajesh.Prasad@usdoj.gov

   Dated: January 15, 2021




                                        24
Case 2:15-cr-20652-GCS-DRG ECF No. 1700, PageID.23204 Filed 01/15/21 Page 25 of 25




                            CERTIFICATE OF SERVICE

         I hereby certify that on January 15, 2021, I electronically filed the foregoing

   document with the Clerk of the Court using the ECF system, in addition, a copy will

   be mailed to the non-ECF party:


         Jeffery Adams
         Reg. No. 54466-039
         Federal Correctional Institution
         Allenwood Medium
         Rt. 15, 2 Miles North of Allenwood
         White Deer, PA 17810

                                                s/Rajesh Prasad
                                                Assistant United States Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, Michigan 48226
                                                Phone: 313-226-0821
                                                E-Mail: Rajesh.Prasad@usdoj.gov




                                           25
